Citation Nr: 0915288	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-03 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a January 6, 2006, decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to service connection 
for the removal of both ovaries and for premature menopause 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

REPRESENTATION

Moving Party represented by: 	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1982 to March 1985.

This matter is before the Board as an original action on the 
motion of the Veteran in which she alleges CUE in a January 
6, 2006, Board decision that denied entitlement to service 
connection for the removal of both ovaries and for premature 
menopause.  


FINDING OF FACT

The moving party failed to adequately set forth the alleged 
errors of fact or law in the January 2006 Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.

CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of the January 2006 Board decision based on CUE have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board notes that VA has a general duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  This duty does not apply to claims of CUE 
in a prior final Board decision, however.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, 
the Board will proceed with consideration of the motion.

Analysis

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  The motion to review a 
prior final Board decision on the basis of CUE must set forth 
clearly and specifically the alleged CUE, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirements, and motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  See 38 C.F.R. § 20.1404(b) (2008); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2007); see also Damrel v. Brown, 6 
Vet. App. 242 (1994).  The review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal that, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
CUE.  See 38 C.F.R. § 20.1403(b) and (c) (2007); see also 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill VA's duty to assist the 
veteran with the development of facts relevant to his or her 
claim; or (3) a disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
encompass the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In a January 6, 2006, decision the Board denied service 
connection for removal of ovaries and for premature 
menopause, finding that the evidence did not support a 
finding that the Veteran's ovaries were removed during 
service or that the Veteran had premature menopause.  In 
response to this decision, the Veteran sent a statement to 
the Board (which was received at the Board in February 2006) 
which alleged CUE in the January 2006 Board decision.  The 
Board notes that this statement is not of record.  The 
Veteran was notified of the absence of this statement, 
however, and was asked to provide either another copy of the 
February 2006 statement or to submit another statement 
reporting why the Veteran believes there was CUE in the 
January 2006 decision.  No response was received from the 
Veteran.  The record includes a March 2007 statement, 
however, which indicates that the Veteran's motion for CUE is 
premised on an argument that she had a uterus and ovaries on 
entry to military service but does not anymore and that she 
has not had any surgery since military separation.  See March 
2007 statement.  

This argument is a restatement of statements previously 
considered by the Board, however, and it does not refer to 
any error of fact or law in the January 2006 decision; it is 
simply a disagreement with the factual determination that the 
Board reached and with how the Board weighed the evidence in 
its January 2006 decision, which the law has held does not 
constitute CUE.  38 C.F.R. § 20.1403(d)(3).  See also Andre 
v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) (any claim of CUE 
must be pled with specificity). 

Since the moving party has failed to comply with the pleading 
requirements set forth in 38 C.F.R. § 20.1404(b) (2008), the 
CUE motion must be dismissed without prejudice.  The Board 
notes that this disposition is more favorable to the moving 
party than a denial on the merits would be, as the moving 
party is free at any time to resubmit a CUE motion with 
respect to the January 6, 2006, Board decision, since a 
dismissal without prejudice does not preclude such a 
refiling.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995); 
see also Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003) 
(holding that in asserting CUE, where the claimant fails 
simply in the pleading rather than on the merits, the 
appropriate decision is to dismiss the claim without 
prejudice to refilling rather than to deny).
 

ORDER

The motion for revision of the January 6, 2006, Board 
decision which denied the Veteran's claim of entitlement to 
service connection for the removal of ovaries and for 
premature menopause, on the grounds of CUE, is dismissed 
without prejudice to refiling.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


